DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This communication is in response to the applicant’s amendments filed on 11/16/2021. Claims 1, 4-7, 9-11, and 14 have been amended. Claims 1 and 4-19 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 4-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “updating a second identifier at the server indicating the content was presented on the second mobile computing device.” 
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described that the content is updated by a second identifier at the server indicating the content was presented on the second mobile computing device. The applicant’s description 
Independent Claim 11 recites similar features in system form, and therefore is rejected under the same rationale. Claims dependent upon the rejected independent claims are also rejected. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

nonobviousness.

Claims 1, 4-6, 9, 10-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Chen et al” (US Patent #7606926) “Chen” and Ginter (US Patent #5892900).

Regarding claim 1, Chen teaches: A communication system (e.g. advertising module 48) comprising: 
	a first mobile computing device; (e.g. internet device 14)
	a second mobile computing device; and (e.g. internet device 16)
	a server communicatively connected to the first mobile computing device, the sever comprising: (e.g. Fig. 1, database server 30)
	a processor; and a memory having instructions stored thereon that, if executed by the processor, cause the server to perform operations comprising: 
	receiving, from the first mobile computing device, a request for content; (Column 10, Lines 61-65: At block 305, the user is prompted to select from a list of predetermined advertising categories. Next at decision block 310, it is determined whether the user selected a valid advertising category. If not, the process flows to the decision block 315 where it is determined whether to prompt the user to re-select from the list of predetermined advertising categories.)
	transmitting, in response to the request, the content to the first mobile computing device, (Column 10, Line 67- Column 11, Line 5: If the answer to the decision block 315 is no, the process flows to block 320 and the flow controller 82 sends a signal to the advertising module 48 to upload default advertisement information to the Internet device 14 based on predetermined criteria. Otherwise, the scheme loops back to block 305 where the user is re-prompted to select from the list of advertising categories.)
	wherein the content includes an advertisement, (Column 11, Lines 5-10: For example, the process will loop back to block 305 a predetermined number of times before the flow controller 82 automatically signals the advertising module 48 and causes it to send the default advertisement information to the Internet device 14.)
	transmitting a [consumer code] to the first mobile computing device, (Column 16, Line 61 - Column 17, Line 9: After receiving the consumer code, at block 915, the registration module 46 at the database server 30 searches the consumer database 50 and maps the user's consumer code with the previously stored consumer profile.)
	wherein the [consumer code] unlocks [] content [based on criteria] for use on the first mobile computing device; (Column 16, Line 61 - Column 17, Line 9: After receiving the consumer code, at block 915, the registration module 46 at the database server 30 searches the consumer database 50 and maps the user's consumer code with the previously stored consumer profile. As shown at block 920, based on the user's consumer profile, the advertising module 48 determines which advertisements in the advertisement database 52 are directed toward that consumer profile. Then the memory manager 66 and flow controller 82 determine the order in which to upload the advertisement information to the Internet device 14. For example, this prioritization is based on which advertisements are currently stored at the Internet device 14 (i.e., avoid repeat advertisements stored at the device), the amount of available bandwidth between the Internet device 14 and its associated ISP 22 (i.e., if network traffic is high, sending shorter advertisements), and other criteria.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that ‘other criteria’ can include security measures for protected information.
	receiving from the first mobile computing device a first indication the content has been presented on the mobile computing device and (Column 5, Line 66-Column 6, Line 5: The accounting database 54 can perform billing and auditing operations, such as tracking which advertisements have been uploaded to the Internet devices, how often each 
	updating a first identifier (e.g. number of calls received) at the server indicating the content was presented on the first mobile computing device; and (Column 5, Line 66-Column 6, Line 5: The accounting database 54 can perform billing and auditing operations, such as tracking which advertisements have been uploaded to the Internet devices, how often each advertisement was requested, and the number and type of advertisements a particular consumer has heard. The accounting database 54 receives such information via the advertising module 48. By using the information contained in the accounting database 54, advertisers can be billed based on the actual delivery of the advertisements to interested consumers and on how often a targeted consumer group listens to such advertisements. Moreover, the advertisers can determine the effectiveness of the on-line advertisements based on the number of calls received using the telephone access numbers.)
	receiving from the second mobile computing device a second indication the content has been presented on the second mobile computing device, (Column 5, Line 66-Column 6, Line 5: The accounting database 54 can perform billing and auditing operations, such as tracking which advertisements have been uploaded to the Internet devices, how often each advertisement was requested, and the number and type of advertisements a particular consumer has heard. The accounting database 54 receives such information via the advertising module 48. By using the information contained in the accounting database 54, advertisers can be billed based on the actual delivery of the advertisements to interested consumers and on how 
	updating a second identifier at the server indicating the content was presented on the second mobile computing device (Column 5, Line 66-Column 6, Line 5).
	The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (i.e. second identifier and second mobile device) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).

	Chen does not explicitly teach ‘digital content key’ or ‘the first device receiving content from a second device’, however Ginter teaches at least ‘digital content key’ and ‘the first device receiving content from a second device’:
	transmitting a digital content key to the first mobile computing device, (Column 45, Lines 30-40: Normally, most usage, audit, reporting, payment, and distribution control methods are themselves at least in part encrypted and are executed by the secure subsystem of a VDE installation. Thus, for example, billing and metering records can be securely generated and updated, and encryption and decryption keys are securely utilized, within a secure subsystem. Since VDE also employs secure (e.g. encrypted and authenticated) communications when passing information between the participant location (nodes) secure subsystems of a VDE arrangement, important components of a VDE electronic agreement can be reliably enforced with sufficient security (sufficiently trusted) for the intended commercial purposes.)
	wherein the digital content key unlocks protected content for use on the first mobile computing device; (Column 45, Lines 49-60: The degree of trustedness of a VDE arrangement will be primarily based on whether hardware SPUs are employed at participant 
	wherein the second mobile computing device receives the content from the first mobile computing device, and (Column 287, lines 25-30 and Column 303, lines 10-20 recite a user receiving content (i.e. permission) from another user.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chen to include digital keys and obfuscation of Ginter in order to protect personally identifiable or other private information. Security of sensitive data is a major priority for businesses operating over the World Wide Web. Further it would have been obvious to upgrade Chen and Ginter based on current technology at the time of the instant application as an industry standard.
In regards to claim 11, claim 11 corresponds generally to system claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Chen teaches: The system of claim 1, further comprising 
	updating an advertisement impression count (e.g. advertisement audit information for accounting purposes) in response to receipt of the first identifier (Column 4, Lines 44-55: The database 32 includes, for example, a consumer database 50, an advertisement database 52, and an accounting database 54. The consumer database 50 is used for storing consumer information while the advertisement database 52 contains a wide variety of 
	Examiner notes that one of ordinary skill in the art would understand that updating the impression count for purposes of accounting and auditing, reads to the above limitation.
In regards to claim 14, claim 14 corresponds generally to system claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Chen teaches: The system of claim 4, wherein 
	the advertisement impression count includes information associated with the first mobile (e.g. Internet device) computing device (Column 5, Line 66 - Column 6, Line 11: The accounting database 54 can perform billing and auditing operations, such as tracking which advertisements have been uploaded to the Internet devices, how often each advertisement was requested, and the number and type of advertisements a particular consumer has heard. The accounting database 54 receives such information via the advertising module 48. By using the information contained in the accounting database 54, advertisers can be billed based on the actual delivery of the advertisements to interested consumers and on how often a targeted consumer group listens to such advertisements. Moreover, the advertisers can determine the effectiveness of the on-line advertisements based on the number of calls received using the telephone access numbers.)
In regards to claim 15, claim 15 corresponds generally to system claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.


Regarding claim 6, Chen teaches: The system of claim 5, wherein 
	the information includes at least one of a location of the first mobile computing device, a type of the first mobile computing device, or account information associated with the first mobile computing device (Column 5, Line 66 - Column 6, Line 11: The accounting database 54 can perform billing and auditing operations, such as tracking which advertisements have been uploaded to the Internet devices, how often each advertisement was requested, and the number and type of advertisements a particular consumer has heard. The accounting database 54 receives such information via the advertising module 48. By using the information contained in the accounting database 54, advertisers can be billed based on the actual delivery of the advertisements to interested consumers and on how often a targeted consumer group listens to such advertisements. Moreover, the advertisers can determine the effectiveness of the on-line advertisements based on the number of calls received using the telephone access numbers.)
In regards to claim 16, claim 16 corresponds generally to system claim 6, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 9, Chen teaches:  The system of claim 1, 
	wherein the first mobile computing device communicates content received from the server to the second mobile computing device (Fig. 14, Column 10, Line 67- Column 11, Line 5: If the answer to the decision block 315 is no, the process flows to block 320 and the flow controller 82 sends a signal to the advertising module 48 to upload default advertisement information to the Internet device 14 based on predetermined criteria. Otherwise, the scheme loops back to block 305 where the user is re-prompted to select from the list of advertising categories.  Column 12, Lines 11-19: As illustrated in FIG. 14, another embodiment of the on-line advertisement system, the user is prompted to select an on-line radio or multicasting category, including, but not limited to, sports scores, news updates, music programs, stock 

Regarding claim 10, Chen teaches: The system of claim 1, 
	wherein the first mobile computing device stores and executes a first application and the second mobile computing device stores and executes a second application (Column 6, Lines 55-65: The memory unit 66 includes programmable and dynamic memory, such as electrically erasable programmable read-only memory (EEPROM) and dynamic random access memory (DRAM) devices. The memory unit 66 stores the advertising algorithms (described in greater detail below) which the DSP unit 64 follows, as well as provides temporary storage of incoming advertisements not yet processed by the DSP. In addition, the consumer code or number, as described above, is stored in the memory unit 66)
	The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (i.e. second identifier and second mobile device) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).

Regarding claim 12, Ginter teaches: The computer-readable storage device of claim 11, 
	wherein content is encrypted (Column 45, Lines 49-60: The degree of trustedness of a VDE arrangement will be primarily based on whether hardware SPUs are employed at participant location secure subsystems and the effectiveness of the SPU hardware security architecture, software security techniques when an SPU is emulated in software, and the encryption algorithm(s) and keys that are employed for securing content, control information, communications, and access to VDE node (VDE installation) secure subsystems. Physical facility and user identity authentication security procedures may be used instead of hardware SPUs at certain nodes, such as at an established financial clearinghouse, where such procedures may 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chen to include digital keys and obfuscation of Ginter in order to protect personally identifiable or other private information. Security of sensitive data is a major priority for businesses operating over the World Wide Web.  Further it would have been obvious to upgrade Chen and Ginter based on current technology at the time of the instant application as an industry standard.

Regarding claim 13, Ginter teaches: The computer-readable storage device of claim 12, wherein the operations further comprise 
	transmitting a digital content key to the mobile 4851-6593-4951.1Atty. Dkt. No. 088245-5852computing device, (Column 45, Lines 30-40: Normally, most usage, audit, reporting, payment, and distribution control methods are themselves at least in part encrypted and are executed by the secure subsystem of a VDE installation. Thus, for example, billing and metering records can be securely generated and updated, and encryption and decryption keys are securely utilized, within a secure subsystem. Since VDE also employs secure (e.g. encrypted and authenticated) communications when passing information between the participant location (nodes) secure subsystems of a VDE arrangement, important components of a VDE electronic agreement can be reliably enforced with sufficient security (sufficiently trusted) for the intended commercial purposes.)
	wherein the digital content key enables presentation of the content on the mobile computing device (Column 158, Lines 58-65: PERC 808 also contains the fundamental decryption keys for an object 300, and any other keys used with "rights" (for encoding and/or decoding audit trails, for example). It may contain the keys for the object content or keys to decrypt portions of the object that contain other keys that then can be used to 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chen to include digital keys and obfuscation of Ginter in order to protect personally identifiable or other private information. Security of sensitive data is a major priority for businesses operating over the World Wide Web.  Further it would have been obvious to upgrade Chen and Ginter based on current technology at the time of the instant application as an industry standard.

Regarding claim 19, Chen teaches: The computer-readable storage device of claim 11, 
	wherein content from the second mobile computing device came to the second mobile device from the server (Fig. 3, Column 3, Lines 61-65: Specifically, the database server 30 delivers information to the Internet devices 14, 16, 18 and interprets requests or queries for retrieval from the database 32.)

Claims 7-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Chen et al” (US Patent #7606926) “Chen”, Ginter et al (US Patent #5892900) “Ginter” and further in view of Sheynblat et al (WO2007027166) “Sheynblat”.

Regarding claim 7, Chen teaches:  The system of claim 1, wherein the server is further configured to 
	receive a second identifier (e.g. category of advertisement) from the second mobile computing device, (Fig. 12, Column 10, Lines 61-67: At block 305, the user is prompted to select from a list of predetermined advertising categories. Next at decision block 310, it is determined whether the user selected a valid advertising category. If not, the process 
	Examiner notes that applicant has not declared that the ‘identifier’ and the ‘second identifier’ are different identifiers. 
	wherein the second mobile computing device (e.g. internet device 16) received the content from the first mobile computing device, (Column 12, Lines 22-25:  At block 500, the initiating caller at Internet device 14 places a call to the receiving party at Internet device 16. Then at block 505, the Internet device 14 prompts the user to select from a list of predetermined on-line radio programming, as described above. The user can input his or her selection to the Internet device 14 by using the user interface 56 or the voice interface 58.)
	Examiner notes that applicant has not declared that the ‘second mobile computing device’ and the ‘mobile computing device’ are different devices. 

	Neither Chen nor Ginter teach ‘cellular, Bluetooth or Wi-Fi’, however Sheynblat teaches at least ‘cellular, Bluetooth or Wi-Fi’:
	wherein the first mobile computing device is a cellular phone having a first radio for cellular, a second radio for Bluetooth, and a third radio for WiFi ( [0059] As an alternative, or in addition to the cellular communication system, the communication system in the MS may include another wireless communication system, such as WiFi, WiMAX, or Bluetooth, that utilizes communication signals to communicate with the access points 20 of the Wireless Local Area Network such as an 802.11 network.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chen to include digital keys and obfuscation of Ginter in order to protect personally identifiable or other private information and the extra capabilities of Sheynblat would have been obvious to try. Security of sensitive data is a major priority for businesses operating over the World Wide Web.  However, ease of use and options are another priority for business to attract 
In regards to claim 17, claim 17 corresponds generally to system claim 7, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 8, Chen teaches: The system of claim 7, further comprising 
	updating an advertisement impression count in response to receipt of the second identifier (Fig. 12, Column 10, Lines 61-67: At block 305, the user is prompted to select from a list of predetermined advertising categories. Next at decision block 310, it is determined whether the user selected a valid advertising category. If not, the process flows to the decision block 315 where it is determined whether to prompt the user to re-select from the list of predetermined advertising categories.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chen to include digital keys and obfuscation of Ginter in order to protect personally identifiable or other private information and the extra capabilities of Sheynblat would have been obvious to try. Security of sensitive data is a major priority for businesses operating over the World Wide Web.  However, ease of use and options are another priority for business to attract customers and lower costs. Further it would have been obvious to upgrade Chen, Ginter, and Sheynblat, based on current technology at the time of the instant application, to upgrade to an industry standard. As Sheynblat states: “What is needed is a practical system and apparatus that would bring these base station location concepts into wide use while at the same time making the solution economically viable.” [0053]
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13, 14, and 17 of U.S. Patent No. 7,788,337. Although the claims at issue are not identical, they are not patentably distinct from each other because they are very similar in scope and the claims of the U.S. Patent are narrower than those in the instant application (see the chart below).

U.S. Patent Application 12862992
U.S. Patent #7788337
Claim #1
receiving, from the first mobile computing device, a request for content; transmitting, in response to the request, the content to the first mobile computing device, wherein the content includes an advertisement,
Claim #1
receiving content on a mobile computing device, wherein the content includes an advertisement; 

receiving from the first mobile computing device a first indication whether the content has been previously presented on the mobile computing device and updating a first identifier at the server indicating the content was presented on the first mobile computing device;
determining whether the content is being presented on the mobile computing device for a first time based on whether an indication that the content has been previously played on the mobile computing device is stored in the memory; and only if the content is being presented for the first time on the mobile computing device, providing, in response to the presentation of the content, an identifier to a server, 
 and wherein the content including the advertisement was previously forwarded to the mobile computing device from the second mobile computing device; 
Claim #3
The method of claim 1, wherein the content is received from a second mobile computing device.
transmitting a digital content key to the first mobile computing device, wherein the digital content key unlocks protected content for use on the first mobile computing device; and

Claim #13
The method claim 12, further comprising providing a digital content key to the mobile computing device such that the mobile computing device is able to present the content.
receiving from the second mobile computing device a second indication the content has been presented on the second mobile 

The method of claim 12, further comprising receiving a second identifier from a second 

Claim #14
The method of claim 12, wherein using the identifier to monitor exposure of the advertisement comprises updating an advertisement impression count in response to receipt of the identifier.



Response to Arguments
The previous 35 U.S.C. 112 rejections have been removed. However, new 35 U.S.C.  112 rejections have been added.
	Applicant argues on pages 7-9 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically:
	The combination of Chen and Ginter fails to disclose, suggest, or teach content being sent to a first computing device from a server and the same content being sent from the first computing device to a second computing device and indications of the content being presented being sent by both the first computing device and the second computing device to the server. 
	However, in the Ginter system, end users do not send content to other end users. Only distributors send content to end users. The claim, in contrast, has "mobile computing devices" sending indicators of presenting content to the server where the "second mobile computing device" receives content from the "first mobile computing device." The combination of Chen and Ginter does not show the claimed: 
receiving from the second mobile computing device a second indication the content has been presented on the second mobile computing device, wherein the second mobile computing device receives the content from the first mobile computing device, and updating a second identifier at the server indicating the content was presented on the second mobile computing device 

	Examiner acknowledges applicant’s arguments but respectfully disagrees. Ginter, Column 287, lines 25-30 and Column 303, lines 10-20 recite a user receiving content (i.e. permission) from another user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office .
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685